Citation Nr: 1219514	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  04-40 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a liver disability, to include due to exposure to herbicides and/or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2007, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in February 2007 and February 2009, and was remanded for further development.  The case was returned to the Board and in a March 2011 decision, the Board denied the claim.  The appellant appealed the Board's March 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2011, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in November 2011, granting the Joint Motion, and returned the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has asserted that he has a liver disability that is related to herbicide exposure.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A January 2008 private treatment record concerning the appellant's liver biopsy reflects that he had mild chronic hepatitis.  A private treatment record from October 1985 reflects that the appellant had mildly abnormal liver tests of uncertain etiology.  The physician stated that these elevations were very mild and he doubted that they were suggestive of significant liver disease.  The possibilities included toxin exposure.  Additionally, in a December 2007 private treatment record, a private gastroenterologist stated that the appellant was exposed to Agent Orange during the Vietnam War.  The gastroenterologist noted that this has been associated with the development of fatty liver disease.  Although the appellant was provided with VA examinations in August 2007 and April 2009, the VA examiners did not address whether the appellant had a liver disability that was related to exposure to herbicides in service.  

As there is evidence that the appellant had a liver disability during the period on appeal, and the statements from the private physicians indicate that the liver disability may be related to exposure to herbicides in service, a new VA examination is necessary to determine whether the appellant has a liver disability that is related to service, to include exposure to herbicides.  

Additionally, an October 1985 private treatment record reflects that the appellant was initially assessed and diagnosed with mildly abnormal liver tests at the VA Hospital in Madison.  The record noted that the appellant was tested as part of a screening program for ex-soldiers who had Agent Orange exposure.  At a January 2007 Board hearing, the appellant testified that he first went to the VA for Agent Orange testing.  The appellant stated in his October 2004 substantive appeal that his other test results were at the Madison VA Medical Center in 1985 to 1986.  (January 2007 Board Hearing Transcript (Tr.) at p. 2, 4-6)  As VA treatment records from 1985 have not been associated with the claims file, they should be obtained.

Finally, entitlement to service connection for a liver disability as secondary to the appellant's service-connected diabetes mellitus has been raised, and was discussed in a January 2010 supplemental statement of the case.  However, although a letter complying with the notification requirements of the Veterans Claims Assistance Act (VCAA) was sent to the appellant regarding the claim for service connection for a liver disability on a direct-incurrence basis, no such letter has been sent addressing the claim for service connection for a liver disability on the basis of being secondary to service-connected disability.  Thus, such notice should be sent to the appellant.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for a liver disability on the basis of being secondary to service-connected disability, under the provisions of 38 C.F.R. § 3.310, to include on the basis of aggravation of the liver disability by a service-connected disability.  The appropriate period for response should be allowed.

2.  Obtain the appellant's VA treatment records from 1985 and 1986, including all records relevant to the appellant's liver disability, from the Madison VA Medical Center.  If no records are available, the claims folder must indicate this fact.

3.  After completion of the above, schedule the appellant for a VA examination with the appropriate specialist to determine the etiology of the appellant's current liver disabilities, including hepatitis.  Perform all necessary diagnostic tests and report all clinical manifestations in detail.  

The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any liver disability, to include hepatitis, is related to the appellant's military service, to include exposure to herbicides in service.

The examiner should also provide an opinion as to whether it is at least as likely as not that the appellant has a liver disability, to include hepatitis, that is caused and/or aggravated by his service-connected diabetes mellitus.  

The VA examiner is requested to provide a thorough rationale for the opinions provided.  The VA examiner should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the VA examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a liver disability, to include due to exposure to herbicides, and/or as secondary to service-connected diabetes mellitus.  If the benefit sought is not granted, issue a supplemental statement of the case, which includes the provisions of 38 C.F.R. § 3.310, and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


